Territory of Michigan DISTRICT OF DETROIT
Be it remembered that on this twenty eighth day of july one thousand eight hundred eight personally appeared before me Peter Audrain, one of the justices of the peace in the district of Detroit, in the territory of Michigan John Whipple .... and .... who Severally acknowledged to be held and firmly bound unto the United States of America; that is to Say John Whipple in the Sum of twenty four dollars, and .... in the Sum of twelve *256dollars, each, to be levied on their Several Goods & Chattels, lands & tenements if default Shall be made in the following Condition—to wit—
The condition of this recognizance is Such that if the above bounden John Whipple Shall be of good behaviour untill the ensuing term of the Supreme Court of the territory of Michigan, and Shall appear at the Said term of the Said Court, and not depart therefrom without leave of the Said Court, then this recognizance to be null & void, otherwise to be and remain in full force & virtue. J. Whipple
Subscribed and acknowledged in my presence at my Chambers this 28th day of july one thousand eight hundred eight.
Hugh R. Martin
Harris H. Hickman
Peter Audrain
J.P.D.D.

[In the handwriting of Peter Audrain]